Citation Nr: 1112009	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, including dysthymia and mood disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from June 1981 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the VA RO in Louisville, Kentucky, which denied the Veteran's claim of entitlement to service connection for chronic depression.  

On July 16, 2010, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2010).  

The Veteran originally filed a claim of entitlement to service connection for chronic depression.  The medical evidence of record indicates that the Veteran has been diagnosed with dysthymia and substance induced mood disorder.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include dysthymia and mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The Veteran contends that he is entitled to service connection for a depressive disorder that developed as a result of his experiences in Korea.  The Veteran stated that he tried to get out of the service during basic training but he was forced to stay.  The Veteran indicated that he again tried to leave service after he was denied a request to go to his grandmother's funeral; he stated that he became depressed.  The Veteran noted that he tried to hide his depression; as a result, his behavior changed, he became isolative, he started drinking, and his performance declined.  

At his personal hearing in July 2010, the Veteran reported that he began experiencing mental problems in service.  The Veteran related that he was sent to the mental health clinic for emotional distress, and he was diagnosed with maladjustment disorder.  The Veteran indicated that he was sent to a signal battalion in Korea; while in Korea, he was stationed with the 2nd division at the DMZ.  The Veteran maintained that this was a hardship tour.  The Veteran related that only a month after he had gotten married in 1983, he was sent back to Korea; at that time, he put in for a hardship tour, but he was denied.  The Veteran indicated that he did well in the field, but when he came out of the field, his behavior completely changed; the Veteran noted that his performance eventually declined.  The Veteran also testified that another stressful incident was when he discovered that his wife, who was also in military service, had left him and was involved in a relationship with a sergeant who was the Veteran's supervisor.  

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  

In this regard, the Board notes that the service treatment records reflect that, in September 1981, the Veteran was referred to the clinic for evaluation.  He reported that the unit was causing him emotional stress.  The impression was situational maladjustment.  

A review of the Veteran's post-service medical treatment records, dated from November 2003 through February 2009 indicate that the Veteran has been treated for chronic depression and substance induced mood disorder.  During a clinical visit at the mental health clinic in March 2006, the Veteran reported a history of depression for a long time since service.  The Veteran reported that he had problems when he discovered that his wife had an affair with his supervisor; she subsequently divorced the Veteran and he has not seen his children since.  He described other traumatic incidents that occurred in Korea.  The assessment was dysthymia.  In addition, submitted at the hearing was a medical statement from a staff psychiatrist at the Louisville VAMC, dated in July 2010, indicating that he had been treating the Veteran since August 2009; he noted that the Veteran had had regular follow-up evaluation at the mental health clinic.  The assessment was depressive disorder, not otherwise specified (NOS).  

VA is required to obtain a medical opinion on the question of a possible relationship to military service if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the standard of the regulation, the Board finds that a medical nexus opinion is required in order to fulfill the duty to assist.  See 38 C.F.R. § 3.159(c) (4); see also McLendon, supra.  Specifically, taking into consideration the Veteran's statements regarding psychiatric problems since his time in the military, in addition to the 1981 in-service consultation noting that the Veteran complained of emotional stress, when taken together, suggest that the Veteran's current acquired psychiatric disorders (depressive disorder NOS, substance induced mood disorder, and/or dysthymia) may be associated with military service.  Therefore, a remand is required because there is no medical opinion of record discussing the possible relationship between currently shown acquired psychiatric disability and the Veteran's time spent on active duty.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his psychiatric disorders.  After the Veteran has signed the appropriate releases, those records not already associated with the record, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include depression, dysthymia and/or mood disorder.  The claims file should be made available for review in conjunction with the examination.  All necessary tests should be accomplished.  The examiner should identify each acquired psychiatric disorder found and provide an opinion as to whether it is at least as likely as not each psychiatric disorder is related to the Veteran's symptomatology in September 1981 or is otherwise related to his period of active military service.  The examiner should provide the rationale, with citation to relevant medical findings, for the opinions provided.  (If it is determined that the Veteran has a substance-induced mood disorder, the examiner should explain whether the use of substances was caused by other psychiatric disability traceable to military service.)

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  All actions should be documented in the claims file.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above-requested actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to provide the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

